Citation Nr: 0609020	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-21 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for foot disability.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The decision below addresses the veteran's claim for service 
connection for hepatitis C.  The claims for service 
connection for foot disability and hearing loss are addressed 
in the remand that follows the Board's decision.


FINDING OF FACT

There is no clinical diagnosis of hepatitis C; nor is there a 
positive test for the hepatitis C antibody.


CONCLUSION OF LAW

The veteran does not have hepatitis C that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim for service 
connection for hepatitis C has been accomplished.

Through a March 2003 notice letter and a statement of the 
case (SOC) in December 2003, the RO notified the veteran and 
his representative of the legal criteria governing his claim, 
the evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the March 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
March 2003 notice letter requested the veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding hepatitis C.  Consequently, the Board finds that 
the veteran has been put on notice to submit any pertinent 
evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim 
for service connection for hepatitis C, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  Additionally, while 
the notice did not refer to criteria for assigning a 
disability rating or for award of an effective date, see 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), neither of those questions is before the Board.  
Consequently, a remand of the service connection question is 
not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claim for service connection for hepatitis C.  The veteran's 
service medical records have been obtained and associated 
with the claims file, as have treatment records from the VA 
Medical Center (VAMC) in Buffalo, New York.  Significantly, 
the veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim for 
service connection for hepatitis C that need to be obtained.

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

A review of the service medical records reveals no findings 
or complaints of hepatitis C in service.  Shortly after 
service, in June 1957, the veteran was hospitalized for 
infectious hepatitis at the Buffalo VAMC.  He filed an 
application for compensation for that disability in July 
1957.  However, there is no medical evidence indicating the 
veteran was treated for any disease other than infectious 
hepatitis at that time.

Recent medical records are void of a diagnosis of hepatitis C 
or a positive test for the hepatitis C antibody.  The veteran 
has not submitted any medical records showing such.  Despite 
regular treatment appointments, progress notes from the 
Buffalo VAMC, from October 1999 to April 2003, provide no 
indication that the veteran currently suffers from hepatitis 
C.  The only related medical record is a May 2001 progress 
note, which reports that the veteran mentioned being 
hospitalized for hepatitis in 1997.  The veteran has not 
submitted any supporting records of such treatment.  In any 
event, it is not certain that he was referring to hepatitis C 
or to infectious hepatitis again.  Given that there is no 
evidence of the disease in service, nor evidence of a current 
disability, the Board cannot grant service connection in this 
case.

The Board has considered the veteran's written contentions 
with regard to his claim for service connection for hepatitis 
C.  While the Board does not doubt the sincerity of the 
veteran's belief that he currently has hepatitis C and that 
it is related to his time in service, as a lay person without 
the appropriate medical training or expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter-such as the diagnosis or the etiology of a 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("[A] layperson is generally not capable of opining 
on matters requiring medical knowledge . . . .").  As such, 
the veteran's assertions cannot provide a basis for a grant 
of service connection.

For all the foregoing reasons, the Board finds that the claim 
for service connection for hepatitis C must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for service connection, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).


ORDER

Service connection for hepatitis C is denied.


REMAND

Regarding the veteran's foot claim, VA progress notes, from 
January 2001 to April 2003, reflect various diagnosed 
bilateral foot disabilities.  These include chronic 
onychomycosis and hallux valgus, requiring orthotics.  The 
veteran claims his feet were injured in military service 
during maneuvers at sea.  Although details of the injury were 
not provided, a private examiner in December 2002 related the 
veteran's current bilateral foot disability to his time in 
service.  On remand, the RO should afford the veteran a VA an 
medical evaluation to determine the nature of each current 
foot disability, and to solicit an opinion from the examiner 
as to whether it is as likely as not that any current foot 
disability can be attributed to an injury in service, or 
whether it is more likely that any current foot disability is 
attributable to other causes.

Regarding the veteran's hearing loss claim, a VA audiological 
examination given in July 1983 and a private audiological 
examination given in December 2002 appear to indicate that 
the veteran currently has impaired hearing as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (2005).  The veteran 
claims his hearing loss is attributable to his military 
service.  The Board notes that the veteran's entrance and 
separation physical examinations reflect whispered voice 
tests that revealed normal hearing acuity of 15/15.  On that 
basis, service connection was denied by the RO as not having 
originated in military service.  The veteran apparently 
served as a pipe fitter, for at least part of his military 
service, and he avers he was exposed to loud noise in the 
ship's engine room.  Moreover, a private examiner indicated 
that the veteran's current hearing loss could be a result of 
noise exposure in service.  On remand, the RO should afford 
the veteran a VA audiological evaluation to determine his 
current level of hearing acuity, and to solicit an opinion 
from an appropriately qualified medical specialist as to 
whether it is as likely as not that any hearing loss can be 
attributed to noise exposure in service, or whether it is 
more likely that any hearing loss is attributable to other 
causes.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  This includes providing a VA 
examination when warranted, requiring a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet.  App. 121, 124 
(1991).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  In addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to re-adjudicating the claims for service 
connection for foot disability and hearing loss.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the current 
diagnosis(es) and etiology of each foot 
disability.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a copy of 
this remand should be made available to 
the examiner.  A comprehensive clinical 
history should be obtained.  Based on a 
thorough review of the evidence of 
record, including the veteran's service 
medical records, the examiner should 
provide an opinion, with complete 
rationale, as to the medical probability 
that the veteran now has foot disability 
that is related to his period of military 
service, including the claimed in-service 
injury.  The examiner should also 
indicate whether or not any such 
disability is more likely than not of 
post-service onset.  An opinion should be 
provided as to each foot disability 
found.  All opinions should be set forth 
in detail and explained in the context of 
the record.  The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. 
§ 3.655 (2005).

2.  The veteran should also be scheduled 
for a VA audiological examination to 
determine the extent of any current 
hearing loss and the etiology of any 
hearing loss.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a copy of 
this remand should be made available to 
the examiner.  A comprehensive clinical 
history should be obtained.  Based on a 
thorough review of the evidence of 
record, including the veteran's service 
medical records, the examiner should 
provide an opinion, with complete 
rationale, as to the medical probability 
that the veteran now has hearing loss 
that is related to acoustic trauma the 
veteran may have been exposed to in 
service, or whether it is more likely 
attributable to other causes, including 
post-service noise exposure, head trauma, 
or advancing age.  All opinions should be 
set forth in detail and explained in the 
context of the record.  The veteran 
should be advised that failure to appear 
for an examination as requested, and 
without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2005).

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the claims for 
service connection for foot disability 
and hearing loss.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


